DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and are rejected.

Priority
Examiner acknowledges Applicant’s claim to priority benefit of application 15/969,308 filed on May 2, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Patent 11,095,567. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below for comparison.
The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from Patent 11,095,567. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from Patent 11,095,567. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of Patent 11,095,567 to arrive at the broadened versions of the claims in the instant application.

Instant application 
Patent 11,095,567
1) A method comprising: identifying, by one or more processors, a plurality of time windows and a plurality of locations for each of one or more actions of a workflow; identifying, by the one or more processors, one or more features of the one or more actions; determining, by the one or more processors based at least on the one or more features, a confidence level of the likelihood of the one or more actions being completed during each of the plurality of time windows at the plurality of locations; and scheduling, by the one or more processers based at least on the confidence level, a time window from the plurality of time windows and a location from the plurality of locations for which to have the one or more actions performed at device of a user
1) A method comprising: identifying, by one or more processors via a notification message generated in association with an action assigned to a user, a duration of the action to be performed by the user via one or more devices of the user and a geolocation at which the action is to be performed; determining, by the one or more processors, a plurality of time windows of the action, each time window having a duration corresponding to the duration of the action; selecting, by the one or more processors, a time window from the plurality of time windows for the action based at least on a confidence score of each of the plurality of time windows associated with the action, the confidence score indicating a likelihood the action will be completed during the respective time window by a device of the one or more devices of the user; holding, by the one or more processors, the notification message until the selected time window is above a threshold and the device is at the geolocation; and transmitting, by the one or more processors responsive to the selected time window being above the threshold, the notification message to the device





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Zeng et al.  (US Patent 9,088,533) in view of Zheleva (USPGPub 2010/0011071).

As per claim 1, Zeng teaches a method comprising: 
identifying, by one or more processors, a plurality of time windows and a plurality of locations for each of one or more actions of a workflow (Zeng, see column 3 line 19-21, determining and/or scheduling an optimal time to send the email… Also see column 12 line 2-7, City may be the city within the state. State may be the state within the country. ZipCode may be the zip code. TimeZone may be the time zone. Latitude may be the global latitude coordinates for the location. Longitude may be the global longitude coordinates for the location.)
 identifying, by the one or more processors, one or more features of the one or more actions (Zeng, see column 4 line 49-51, Machine learning module 133 may assign weights to the score for each phrase in the email) 
determining, by the one or more processors based at least on the one or more features, a confidence level of the likelihood of the one or more actions being completed during each of the plurality of time windows at the plurality of locations (Zeng, see column 4 line 57-67, The machine learning module may use different weights based on one or more algorithms and/or statistics, such as confidence intervals or number of samples. For example, the machine learning module may weigh the score associated with "enhance your" more heavily because there are more samples and/or a higher confidence interval associated with "enhance more" than "filed today". Also for example, the average time a recipient takes to act on an email with a particular component, such as opening the email and/or categorizing the email as spam, the more weight may be assigned to the particular component).
Zeng doesn’t explicitly teach scheduling, by the one or more processers based at least on the confidence level, a time window from the plurality of time windows and a location from the plurality of locations for which to have the one or more actions performed at device of a user.
In analogous art Zheleva teaches scheduling, by the one or more processers based at least on the confidence level, a time window from the plurality of time windows and a location from the plurality of locations for which to have the one or more actions performed at device of a user (Zheleva, see paragraph [0011], [0026], identifying, by the processor, a confidence value associated with the user from whom the message report is received; adding, by the processor, if the confidence value exceeds a predetermined confidence value threshold, the confidence value to a signature value associated with the electronic message; determining, by the processor, if the signature value exceeds a signature value threshold; and filtering the electronic message if the signature value exceeds the signature value threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Zheleva and apply them on the teaching of Zeng as doing so would reduce the response time of spam filtering systems by recognizing a spam campaign at an earlier stage. (Zheleva, see paragraph [0009]).

As per claim 2, Zeng-Zheleva teaches the method of claim 1, further comprising determining the one or more features using historical data associated with one or more actions of a same type. (Zeng, see column 5 line 2-8, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 3, Zeng-Zheleva teaches the method of claim 1, further comprising determining the one or more features using historical data associated with one or more actions of one of a user or a client device. (Zeng, see column 5 line 2-8, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 4, Zeng-Zheleva teaches the method of claim 1, further comprising determining, by the one or more processors, the confidence level using a machine learning model or algorithm (Zeng, see column 5 line 9-19, a user specifies a desired behavior (e.g. opening an email). Machine Learning Module 133 then predicts which components are most likely to lead to the desired behavior. To make the prediction, Machine Learning Module 133 scores the email components, where the higher the score assigned to a component, the more likely use of the component will result in the desired behavior. After score assignments, server 130 may suggest components to replace one or more of the components that are currently in an email).

As per claim 5, Zeng-Zheleva teaches the method of claim 1, further comprising selecting, by the one or more processors, the time window from the plurality of time windows and the location from the plurality of locations having a highest confidence level (Zeng, see column 5 line 12-24, o make the prediction, Machine Learning Module 133 scores the email components, where the higher the score assigned to a component, the more likely use of the component will result in the desired behavior. After score assignments, server 130 may suggest components to replace one or more of the components that are currently in an email. In general, such suggestions will be to replace components that have relatively lower scores with similar components that have relatively higher scores. In cases where a component is not present in the email that is to be sent, server 130 may suggest components that may be added to the email).

As per claim 6, Zeng-Zheleva teaches the method of claim 1, further comprising scheduling, by the one or more processors, a message to transmit to the device of the user at the location based at least on the time window (Zeng, see column 3 line 19-21, determining and/or scheduling an optimal time to send the email… Also see column 12 line 2-7, City may be the city within the state. State may be the state within the country. ZipCode may be the zip code. TimeZone may be the time zone. Latitude may be the global latitude coordinates for the location. Longitude may be the global longitude coordinates for the location.)

As per claim 7, Zeng-Zheleva teaches the method of claim 1, wherein the one or more features of the action comprises one or more of the following: location information, action duration, historical usage, a time zone and user designation (Zeng, see column 5 line 2-5, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 8,
		[Rejection rational for claim 1 is applicable]. 


As per claim 9, Zeng-Zheleva teaches the system of claim 8, wherein the one or more processors are further configured to determine the one or more features using historical data associated with one or more actions of a same type (Zeng, see column 5 line 2-8, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 10, Zeng-Zheleva teaches the system of claim 8, wherein the one or more processors are further configured to determine the one or more features using historical data associated with one or more actions of one of a user or a client device. (Zeng, see column 5 line 2-8, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 11, Zeng-Zheleva teaches the system of claim 8, wherein the one or more processors are further configured to determine the confidence level using a machine learning model or algorithm. (Zeng, see column 5 line 9-19, a user specifies a desired behavior (e.g. opening an email). Machine Learning Module 133 then predicts which components are most likely to lead to the desired behavior. To make the prediction, Machine Learning Module 133 scores the email components, where the higher the score assigned to a component, the more likely use of the component will result in the desired behavior. After score assignments, server 130 may suggest components to replace one or more of the components that are currently in an email).

As per claim 12, Zeng-Zheleva teaches the system of claim 8, wherein the one or more processors are further configured to select the time window from the plurality of time windows and the location from the plurality of locations having a highest confidence level. (Zeng, see column 5 line 12-24, o make the prediction, Machine Learning Module 133 scores the email components, where the higher the score assigned to a component, the more likely use of the component will result in the desired behavior. After score assignments, server 130 may suggest components to replace one or more of the components that are currently in an email. In general, such suggestions will be to replace components that have relatively lower scores with similar components that have relatively higher scores. In cases where a component is not present in the email that is to be sent, server 130 may suggest components that may be added to the email).

As per claim 13, Zeng-Zheleva teaches the system of claim 8, wherein the one or more processors are further configured to schedule a message to transmit to the device of the user at the location based at least on the time window. (Zeng, see column 3 line 19-21, determining and/or scheduling an optimal time to send the email… Also see column 12 line 2-7, City may be the city within the state. State may be the state within the country. ZipCode may be the zip code. TimeZone may be the time zone. Latitude may be the global latitude coordinates for the location. Longitude may be the global longitude coordinates for the location.)

As per claim 14, Zeng-Zheleva teaches the system of claim 8, wherein the one or more features of the action comprises one or more of the following: location information, action duration, historical usage, a time zone and user designation. (Zeng, see column 5 line 2-5, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 15, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 16, Zeng-Zheleva teaches the non-transitory computer readable medium of claim 15, wherein the program instructions further cause the one or more processors to determine the one or more features using historical data associated with one or more actions of a same type. (Zeng, see column 5 line 2-8, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 17, Zeng-Zheleva teaches the non-transitory computer readable medium of claim 15, wherein the program instructions further cause the one or more processors to select the time window from the plurality of time windows and the location from the plurality of locations having a highest confidence level (Zeng, see column 5 line 12-24, o make the prediction, Machine Learning Module 133 scores the email components, where the higher the score assigned to a component, the more likely use of the component will result in the desired behavior. After score assignments, server 130 may suggest components to replace one or more of the components that are currently in an email. In general, such suggestions will be to replace components that have relatively lower scores with similar components that have relatively higher scores. In cases where a component is not present in the email that is to be sent, server 130 may suggest components that may be added to the email).

As per claim 18, Zeng-Zheleva teaches the non-transitory computer readable medium of claim 15, wherein the program instructions further cause the one or more processors to schedule a message to transmit to the device of the user at the location based at least on the time window. (Zeng, see column 3 line 19-21, determining and/or scheduling an optimal time to send the email… Also see column 12 line 2-7, City may be the city within the state. State may be the state within the country. ZipCode may be the zip code. TimeZone may be the time zone. Latitude may be the global latitude coordinates for the location. Longitude may be the global longitude coordinates for the location.)

As per claim 19, Zeng-Zheleva teaches the non-transitory computer readable medium of claim 15, wherein the program instructions further cause the one or more processors to determine the one or more features using historical data associated with one or more actions of one of a user or a client device. (Zeng, see column 5 line 2-8, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

As per claim 20, Zeng-Zheleva teaches the non-transitory computer readable medium of claim 15, wherein the one or more features of the action comprises one or more of the following: location information, action duration, historical usage, a time zone and user designation. (Zeng, see column 5 line 2-5, For example, machine learning module 133 may be optimized for a recipient employed in, and/or associated with, a particular industry and/or company by using historical data associated with the particular industry and/or company).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449